t c memo united_states tax_court estate of marie s hubberd deceased john b mcnamara jr and clayborne l nettleship co-independent executors petitioner v commissioner of internal revenue respondent docket no filed date kevin p kennedy for petitioner deborah h delgado for respondent memorandum opinion armen special_trial_judge this matter is before the court on petitioner's motion for partial summary_judgment the issue for decision is whether a transfer made prior to the decedent's death if deemed to be a voidable transfer would be includable in the gross_estate for purposes of the federal estate_tax as explained in greater detail below we shall deny petitioner's motion for partial summary_judgment background2 marie s hubberd decedent owned a 1-percent general_partner interest and 89-percent limited_partner interest in a partnership known as chapote y las joberas ltd chapote between and decedent's agent and attorney in fact blackstone dilworth jr dilworth transferred decedent's percent limited_partnership_interest in chapote in particular during through dilworth sold varying percentages of decedent's limited_partnership_interest in chapote to six trusts and made gifts of partnership interests valued at dollar_figure each to corinda c mueller kay s nettleship nancy w mcnamara dorothy w abott anne c callahan decedent's nieces and dan i smith decedent's nephew decedent's nieces and nephew are identified in decedent's last will and testament as the sole beneficiaries of the residue of decedent's_estate all section references are to the internal_revenue_code in effect at the time of the decedent's death except as otherwise provided all rule references are to the tax_court rules_of_practice and procedure the following is a summary of the relevant facts that do not appear to be in dispute they are stated solely for the purpose of deciding the pending motion and they are not findings_of_fact for this case see fed r civ p a rule a petitioner concedes solely for purposes of this motion that the transfers that dilworth made with respect to decedent's chapote limited_partnership_interest constitute voidable transfers prior to decedent's death neither decedent nor dilworth on behalf of decedent took any_action to avoid the transfer of decedent's limited_partnership_interest decedent died testate on date in bexar county texas pursuant to the terms of decedent's last will and testament which was admitted to probate in the probate_court of bexar county texas dilworth was appointed independent executor of decedent's_estate however dilworth subsequently resigned as independent executor and john b mcnamara jr mcnamara and clayborne l nettleship nettleship were appointed successor independent executors of decedent's_estate subsequent to decedent's death neither dilworth mcnamara nor nettleship has taken any_action to avoid the transfer of decedent's chapote limited_partnership_interest further petitioner's motion for partial summary judgement includes as attachments affidavits executed by corinda c mueller kay s nettleship nancy w mcnamara dorothy w abott anne c callahan and dan i smith that state in pertinent part as a beneficiary under the last will and testament of marie s hubberd i do not desire and have never desired that any_action be taken to avoid the sale of partnership interests respondent issued a notice_of_deficiency to decedent's_estate determining a deficiency in federal estate_tax in the amount of dollar_figure a portion of the deficiency is attributable to respondent's determination that petitioner understated the value of the gross_estate by dollar_figure ie the value that respondent assigned to decedent's chapote limited_partnership_interest the notice_of_deficiency states in pertinent part it is determined that the decedent had a legally enforceable claim to the ownership of an limited_partnership_interest in chapote y las joberas ltd the purported transfer of this interest by blackstone dilworth as fiduciary for the decedent was voidable it is also determined that the fair_market_value of this interest is dollar_figure however the estate is being credited for dollar_figure of authorized gifts in and and dollar_figure for consideration received for partnership interests purportedly sold accordingly the taxable_estate is increased by dollar_figure petitioner invoked the court's jurisdiction by filing a timely petition for redetermination petitioner moves for partial summary_judgment that the value of decedent's chapote limited_partnership_interest is not includable in the gross_estate notwithstanding that dilworth's transfers of the limited_partnership_interest are conceded to be voidable transfers for the purposes of the motion petitioner contends that under texas law a voidable transfer remains valid and vests title in the transferee until the transfer is successfully avoided relying upon this principle petitioner reasons that because the disputed transfers have not been avoided the value of decedent's limited_partnership_interest is not includable in the gross_estate petitioner further asserts that its position finds support in the court's opinions in 90_tc_150 and 10_tc_318 respondent filed an objection to petitioner's motion respondent contends that if the transfer of decedent's chapote limited_partnership_interest was voidable the value of that interest is includable in the gross_estate pursuant to sec_2033 which provides that the value of the gross_estate includes the value of all property to the extent that the decedent has an interest in such property at the time of his or her death in the alternative respondent contends that voidable transfers are includable in the gross_estate pursuant to sec_2038 which governs revocable transfers discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 the federal estate_tax imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2001 307_us_57 sec_2051 defines the taxable_estate as the gross_estate less deductions sec_2031 provides that the gross_estate generally comprises all of the decedent's property real or personal tangible or intangible wherever situated sec_2033 states in very broad terms the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death for property to be included in the gross_estate pursuant to sec_2033 the decedent must have a beneficial_interest in the property sec_20_2033-1 estate_tax regs thus the question presented by petitioner's motion is whether at the time of her death decedent possessed a beneficial_interest in the property transferred by dilworth assuming for present purposes that the transfers were voidable in 309_us_78 the supreme court stated state law creates legal interests and rights the federal revenue acts designate what interests or rights so created shall be taxed relying on these principles petitioner contends that the value of decedent's chapote limited_partnership_interest is not includable in the value of decedent's gross_estate on the ground that under texas law a voidable transfer vests title in the transferee until successfully avoided in short petitioner contends that sec_2033 is not applicable insofar as the disputed transfers were effective to vest legal_title in the transferees petitioner's focus on the transferees' legal_title to the disputed property is misplaced to the contrary the question posed under sec_2033 is whether the decedent at the time of her death possessed a beneficial_interest in the property if the transfers in question constituted voidable transfers we are satisfied that the decedent possessed a beneficial_interest in the property ie the right to avoid the transfers and regain legal_title to the property within the meaning of sec_2033 sec_2033 aside and again assuming that these were voidable transfers we are equally convinced that the value of decedent's chapote limited_partnership_interest would be includable in the gross_estate pursuant to sec_2038 sec_2038 provides in pertinent part a in general --the value of the gross_estate shall include the value of all property-- transfers after date --to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent's death in sum the value of the gross_estate includes the value of any interest transferred by the decedent the enjoyment of which is subject_to change by virtue of the decedent's retention of the power to alter amend revoke or terminate or where such power is relinquished during the 3-year period ending with the decedent's death if dilworth's transfers of the decedent's chapote limited_partnership_interest constituted voidable transfers the value of the property would be includable in decedent's gross_estate pursuant to sec_2038 see eg 948_f2d_895 4th cir revg on other grounds tcmemo_1989_511 voidable transfers are includable in the gross_estate pursuant to sec_2038 simply stated the transferees' enjoyment of the property in question would be subject at the date of decedent's death to revocation or termination through the exercise of a power by the decedent within the meaning of sec_2038 we further reject petitioner's contention that for purposes of sec_2033 or sec_2038 the voidable nature of a transfer is ignored until the transfer is successfully avoided petitioner relies upon 90_tc_150 and 10_tc_318 two cases involving voidable charitable transfers however those cases stand for the narrow proposition that a charitable gift that is voidable by the decedent's heirs but that is not avoided is not regarded as creating a contingency that fails the 'so remote as to be negligible' test of the regulations under sec_2055 longue vue found v commissioner supra pincite because the instant motion concerns the question whether voidable transfers to the natural objects of the decedent's bounty are includable in the gross_estate a sec_3 consistent with our reasoning that the disputed transfers if voidable would be includable in the gross_estate pursuant to sec_2033 and or sec_2038 petitioner's assertion that the disputed transfers are now final because any suit to avoid the disputed transfers would be barred by the statute_of_limitations is irrelevant opposed to whether the estate is entitled to a charitable deduction the cases relied upon by petitioner are inapposite consistent with the preceding discussion petitioner's motion for partial summary_judgment will be denied to reflect the foregoing an order will be issued denying petitioner's motion for partial summary_judgment
